Citation Nr: 1008168	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  06-06 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUE

Entitlement to an increase in a 10 percent rating for gouty 
arthritis of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from October 1975 to September 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 RO rating decision 
that, in pertinent part, denied an increase in a 10 percent 
rating for gouty arthritis of the left foot.  In January 
2008, the Veteran testified at a Travel Board hearing at the 
RO.  

In May 2008 and May 2009, the Board, in pertinent part, 
remanded the issue of entitlement to an increase in a 10 
percent rating for gouty arthritis of the left foot for 
further development.  


FINDING OF FACT

The Veteran's gouty arthritis of the left foot is no more 
than moderate in degree and is not currently manifested by 
one or two exacerbations a year.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for gouty 
arthritis of the left foot have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5002, 5017, 5284 (200).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in June 2005, May 2008, and June 2009 letters, 
the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the claim 
for an increased rating, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need for the 
Veteran to advise VA of or submit any further evidence in her 
possession that pertains to the claim.  The June 2009 letter 
also advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations, as well as providing the 
Veteran with some of the criteria for increased ratings for 
her service-connected gouty arthritis of the left foot.  The 
case was last readjudicated in November 2009.  

Additionally, the Board finds it pertinent that in a January 
2010 informal hearing presentation, the Veteran's 
representative specifically discussed the schedular criteria 
for increased ratings for the Veteran's claimed disability.  
Therefore, a remand for additional notification regarding 
criteria with which the Veteran and her representative are 
already quite familiar would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
Veteran's service treatment records; post-service private and 
VA treatment records; VA examination reports; and hearing 
testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified of and made 
aware of the evidence needed to substantiate this claim, the 
avenues through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the Veteran.  
As such, there is no indication that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, supra; Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  her contentions 
and hearing testimony; service treatment records; post-
service private and VA treatment records; and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that the rule from Francisco does not apply where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for that disability.  Rather, from the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. §§ 4.45, 4.59 (2006).  

The Veteran's gout has been rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5017, which directs that gout be rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5002.  Under Diagnostic 
Code 5002, an active process with constitutional 
manifestations associated with active joint involvement that 
is totally incapacitating warrants a 100 percent disability 
rating; with less symptomatology than the criteria for a 100 
percent rating, but with weight loss and anemia productive 
of severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a 
lesser number over prolonged periods a 60 percent evaluation 
is assigned; with symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year a 40 percent evaluation 
is assigned; and one or two exacerbations a year in a well-
established diagnosis warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5002.  

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5002.  It is noted that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion and 
that the ratings for active process will not be combined 
with the residual ratings for limitation of motion or 
ankylosis; rather, the higher evaluation should be assigned.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5002.  

Other foot injuries are rated 10 percent when moderate, 20 
percent when moderately severe, and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  

VA treatment records dated from February 2004 to July 2005 
show that the Veteran was treated for multiple disorders 
including variously diagnosed left foot problems.  Service 
connection is only in effect for the gouty arthritis.  

For example, a March 2004 VA treatment entry indicated 
diagnoses of degenerative joint disease, bilateral feet, with 
diffuse foot pain and a hypermobile foot, and flat feet, 
bilateral.  An April 2004 podiatry entry noted that the 
Veteran was seen for sharp, shooting, pains in the third 
interspace of the left foot, as well as in the fourth toe, 
intermittently with weight bearing.  The assessment was 
neuroma left third interspace.  An October 2004 entry related 
an assessment of hammer toe deformities, left second and 
fourth digits; neuroma left second "IS"; and 
osteoarthritis.  A June 2005 entry indicated an assessment 
that included status post flexor tenotomy, left.  

A July 2005 VA orthopedic examination report noted that the 
Veteran had a history of gouty arthritis.  The Veteran 
reported that her last uric test acid was performed in April 
2002 and that it was within normal limits.  The examiner 
indicated that the Veteran stated that she only had gout in 
her left foot and that a specific history of gout arthritis 
was difficult to obtain.  The Veteran reported that her left 
great toe would become warm and the entire medial aspect of 
her left foot would become slightly reddened on occasion.  
She remarked that she did not take any specific medication 
for uric acid or for gouty arthritis.  The Veteran indicated 
that she had undergone multiple surgeries on her left great 
toe and second toe at a VA facility.  It was noted that the 
Veteran denied that she had pain and that she had no other 
complaints.  

The examiner reported that the Veteran had undergone at least 
one other operation for a bunionectomy of the left great toe.  
The examiner stated that the Veteran had normal range of 
motion of all of her toes except for the left great toe which 
was somewhat stiff.  It was noted that the Veteran indicated 
that there was a wire in place limiting her dorsiflexion to 
20 degrees.  The diagnoses included gouty arthritis of the 
left foot.  The examiner commented that it was less likely as 
not that any spasm or pain in the Veteran's second toe of the 
left foot was caused by any type of gout arthritis.  

Private and VA treatment records dated from July 2005 to 
October 2007 refer to continuing treatment for multiple 
disorders, many of which are not service-connected.  

For example, an August 2005 statement from a VA podiatrist 
indicated that the Veteran had been treated multiple times 
for issues regarding a painful foot.  The podiatrist stated 
that the Veteran had a surgical intervention with a 
bunionectomy, heel spur excision, and cheilectomy, all on the 
left foot.  It was noted that the Veteran was currently using 
orthotics and was monitored at a VA facility.  

An August 2005 report from Desert Foot and Ankle, P.C., 
related a clinical impression of status post multiple 
surgeries of the left foot; degenerative joint disease, 
bilateral; and pes planus deformity, bilateral.  

An April 2006 statement from a VA podiatry resident noted 
that the Veteran suffered from bilateral midfoot arthritis 
with magnetic resonance imaging (MRI) study findings of 
decreased cartilage to the midfoot joints, cystic changes to 
the midfoot bones, and dorsal spurring of the midfoot joints 
with the possibility of nerve entrapment due to dorsal 
exostosis.  An August 2007 VA treatment entry related an 
assessment of pes planus, controlled with custom orthotics; 
intractable plantar keratosis; and venous insufficiency with 
varicosities.  

The most recent May 2008 VA feet examination report noted 
that the Veteran reported that she had been having gout 
attacks since the late 1970s and that the attacks occurred in 
her ankles regularly with increased activity.  She stated 
that she had a history of gout in her great toe and indicated 
that it also had been in both her feet and hips.  The Veteran 
remarked that she had swelling of the joint along with pain 
that she attributed to gout.  She reported that she worked as 
a postal service worker, but that she worked in a sitting 
position.  She stated that sitting caused her legs and feet 
to go numb after five minutes.  The Veteran indicated that 
her gout had progressively worsened since its onset and that 
she was not undergoing current treatment.  

The examiner reported that the Veteran underwent a heel spur 
excision in 1994, an Akin bunionectomy in 1999, and a 
tenotomy of the toe in 2005.  It was noted that there was no 
left foot related neoplasms.  The Veteran indicated that she 
had pain in the left foot while standing and walking in the 
midfoot and ankles.  It was noted that the Veteran had no 
left foot swelling, heat, redness, fatigability, weakness, or 
lack of endurance.  The Veteran stated that she did have 
stiffness, which occurred while standing and walking in the 
midfoot and ankle.  She indicated that she had flare-ups of 
foot joint disease one to two times a year and that the 
flare-ups would last for more than two days, but less than 
seven days.  It was noted that the precipitating factors were 
unknown.  The Veteran reported that the flare-ups caused pain 
that was limiting, but that would respond well to medication.  
She stated that during the attacks, she was unable to stand 
for more than a few minutes, walk for more than a few yards; 
and that she needed a wheelchair.  She stated that she didn't 
need assistive aids or devices when there were no attacks.  
The Veteran related that she had worked at her current 
position full-time for more than twenty years and that she 
had lost less than a week of work in the past year for left 
ankle gout.  

The examiner reported that on examination of the Veteran's 
left foot, there was pain with ankle dorsiflexion.  The 
examiner stated that there was evidence of lower extremity 
swelling, bilaterally, and that the Veteran had tenderness at 
the ankle joint and first metatarsophalangeal joint, 
bilaterally.  The examiner remarked that there was no 
objective evidence of instability or weakness.  It was noted 
that the Veteran did have pain at the insertion of the 
posterior tibial tendon and that she had decreased medial 
arches.  The examiner reported that the Veteran did not have 
a vascular foot abnormality.  As to range of motion, the 
examiner reported that dorsiflexion of the Veteran's left 
ankle with her knee straight or bent were both 0 degrees.  
The examiner indicated that plantar flexion of the Veteran's 
left ankle was 25 degrees, that inversion was 20 degrees, and 
that eversion was 10 degrees.  

The examiner stated that dorsiflexion of the Veteran's first 
metatarsophalangeal joint of the left foot was 15 degrees, 
loaded, and 35 degrees, unloaded.  The examiner indicated 
that there was 5 mm of dorsiflexion of the Veteran's left 
metatarsocuneiform joint and 5 mm of plantar flexion.  The 
examiner reported that there was pain with range of motion.  
The diagnosis was gouty arthritis, bilateral feet and ankles.  
The examiner stated that the Veteran's condition had 
significant occupational effects due to pain and that she had 
increased absenteeism.  It was noted that the effects on the 
Veteran's daily activities ranged from none to severe for 
sports.  The examiner commented that there was no evidence of 
an active gout attack at the time of the examination.  

VA treatment records dated from July 2008 to August 2009 show 
that the Veteran continued to receive treatment for left foot 
problems.  

For example, an August 2008 VA treatment entry related an 
assessment that included left ankle pain, most likely 
posterior tibial tendonitis.  An August 2009 entry related an 
assessment of venous stasis, bilaterally; painful calluses of 
the sub metatarsal heads, bilateral, distal third digit, sub 
fifth metatarsal head; and heloma, duration times two, fifth 
digit, bilateral.  

Based on the medical evidence, the Board finds that the 
Veteran's gouty arthritis of the left foot is no more than 10 
percent disabling under Diagnostic Codes 5002 and 5017.  It 
is important to note that despite multiple left foot 
problems, the Veteran is solely service-connected for gouty 
arthritis of the left foot.  She is not service-connected for 
degenerative joint disease of any joints in the left foot or 
for such disorders such as pes planus, hammer toe 
deformities, or neuromas, etc.  The most recent May 2008 VA 
feet examination report noted that the Veteran reported that 
she had flare-ups of foot joint disease one to two times a 
year and that the flare-ups would last for more than two 
days, but less than seven days.  The examiner indicated that 
the Veteran had evidence of lower left extremity swelling as 
well as tenderness at the ankle joint and first 
metatarsophalangeal joint.  The examiner stated that 
dorsiflexion of the Veteran's first metatarsophalangeal joint 
was 15 degrees, loaded, and 35 degrees, unloaded and that 
there was 5 mm of dorsiflexion and plantar flexion of the 
left metatarsocuneiform joint.  The diagnosis was gouty 
arthritis, bilateral feet.  The Board observes, however, that 
the examiner specifically indicated that there was no 
evidence of an active gout attack at the time of the 
examination.  Additionally, the Veteran reported that she had 
lost less than a week of work in the past year for left ankle 
gout.  

The Board notes that the prior July 2005 VA orthopedic 
examination report noted that the Veteran's last uric acid 
test was performed in April 2002 and that it was within 
normal limits.  The examiner noted that a specific history of 
gouty arthritis was difficult to obtain and that the Veteran 
reported that her left great toe would become warm and the 
entire medial aspect of her left foot would become slightly 
reddened on occasion.  The examiner stated that the Veteran 
had normal range of motion of all of her toes except for the 
left great toe which was somewhat stiff.  It was noted that 
the Veteran indicated that there was a wire in place limiting 
her dorsiflexion to 20 degrees.  The diagnoses included gouty 
arthritis of the left foot.  The Board observes that based on 
the May 2008 VA feet examination report, the July 2005 VA 
orthopedic examination report, and the recent treatment 
reports of record, the Board finds that the Veteran's gouty 
arthritis of the left foot is clearly not manifested by 
active process and one or two exacerbations a year in a 
well-established diagnosis as required for an increased 20 
percent rating under Diagnostic Codes 5002 and 5017.  The 
Board observes that there are no chronic residuals that 
require rating under other appropriate diagnostic codes for 
the specific joint involved.  The Board notes, for example, 
that there are no appropriate diagnostic codes for any loss 
of motion for the metatarsophalangeal joints and the 
metatarsocuneiform joints.  

The Board has also considered Diagnostic Code 5284 for foot 
injuries.  The RO has apparently assigned a 10 percent 
rating under Diagnostic Code 5284 for a moderate foot 
injury.  The Board observes that the evidence fails to 
indicate moderately severe impairment of the Veteran's left 
foot as required for a 20 percent rating under that 
diagnostic code.  In reaching this decision, the Board has 
considered the effects of pain during use and flare-ups.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Therefore a rating in excess of 10 percent is not 
warranted.  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2008).  The evidence does not reflect that the 
Veteran's gouty arthritis of the left foot, alone, has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned rating), or necessitated 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Based on the foregoing, the Board finds that referral for 
consideration of assignment of extra-schedular ratings is not 
warranted.  38 C.F.R. § 3.3219(b)(1).  

The weight of the evidence demonstrates that the Veteran's 
gouty arthritis of the left foot is no more than 10 percent 
disabling during the entire period of the appeal.  As the 
preponderance of the evidence is against the claim for an 
increased rating for this disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinkski, 1 Vet. App. 49 
(1990).  


ORDER

An increased rating for gouty arthritis of the left foot is 
denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


